DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the arguments/remarks filed on 05/21/2021. Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 6, and 13 are presented in independent form.  Claims 1 – 20 are pending for consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but they are not persuasive.
On p.9 of the Arguments/Remarks filed on 05/21/2021 (hereafter Remarks) Applicant stated that the encrypted message in Graber does not include the random message created using random numbers. Therefore, Graber does not anticipate, teach or suggest the recited claim elements.
Examiner respectively disagrees. Creation of the random message(s) using random number(s) is met by the random string of characters of Graber generated using a random number obtained from the random padding length (Graber in Para. [0122] discloses “Random "salt" is used to alter a symmetric key deterministically. Random "padding" is also be added to the message. In this way, the same message encrypted with the same key appears differently every time.” Graber in Para. [0123] discloses “The salt is the padding. Take the padding length as the number of characters to fill the desired length of the encrypted message. The system then generates a random string of characters of that length minus one. It replaces all occurrences of a designated demark character from the string and appends the demark character at the end.”
On p.9 of the Remarks Applicant further stated that Verzun does not create at least one random message using at least one random number. Furthermore, Verzun does not disclose obtaining at least one encrypted random message by encrypting the at least one random message.
Rejection of the cited limitation is relied upon Graber (not Verzun) as stated above.
On p.10 of the Remarks Applicant further stated that Graber does not anticipate, teach or suggest obtaining, by the sender, an obscured message by taking bit-wise Exclusive-OR (XOR) operations on an original message and the at least one random message
Examiner respectively disagrees. Creation of the obscured message (i.e. obscured random data) by bit-wise XOR operations is met by generation of each byte by the bit-rotate, shift, XOR and AND methods (Graber in Para. [0116] discloses “As each byte of the nascent random number is generated by methods such as bit rotate, shift, XOR, and AND” Graber in Para. [0148] discloses “Padding: A set of random data of random length which is used to obscure the length of the data”).
Verzun does not disclose selecting and adjusting a number of messages based on a first location of the receiver and a second location of the sender
Examiner respectively disagrees. Adjustment of a number of messages based on sender/receiver locations is met by a location based adjustment of the communication protocol (i.e. Secure Dynamic Communication Network and Protocol (SDNP) network) (Verzun, in Para. [0930] discloses “the SDNP cloud routing instructions establish packet routing from the caller's gateway throughout the SDNP cloud to two or more other SDNP gateways located nearest the SDNP clients being called” Verzun, in Para. [0931] discloses “the other SDNP clients may be located in different geographic regions and may be within separate security zones” Verzun, in Para. [1126] discloses “Given the foregoing, the only impact SS7 vulnerability has on SDNP communication is in revealing a caller's location.” Verzun, in Para. [0562] discloses “the state itself may be transmitted to the sender or recipient, the state may be used by a hidden number generator located in the sender or recipient to generate a hidden number, where the hidden number is used to select a scrambling/unscrambling algorithm.” Verzun, in Para. [0690] discloses “mechanisms adjusting the SDNP network's security and privacy settings to accommodate the local law governing Last Mile communication for each nation are disclosed.”)
Accordingly, rejection under 102 and 103 is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented,
described in a printed publication, or in public use, on sale or otherwise available to the public
before the effective filing date of the claimed invention.

Claims 6 – 8, 12, and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Graber et al. (US 2018/0332010) (hereafter Graber).

Regarding claim 6 Graber teaches: A computer system using a symmetric cipher, comprising: a sender configured to: obtain an obscured message by obscuring an original message with a plurality of random numbers (Examiner note: as noted above, encryption of obscured messages is met by applying the Pi Cipher method) (Graber, in Para [0160] discloses “Pi Cypher: An encryption method to obscure a plain text message using the random qualities of Pi.” Graber, in Para [0223] discloses “That new Mature Key value from the Pi Array is XOR with the next indexed byte of the plaintext salt creating the cypher text byte-by-byte.”) encrypt each of the plurality of random numbers and the obscured message by using an independent secret key, and on one of the sender's unique implementations of the symmetric cipher; and send the encrypted random numbers and the encrypted obscured message to a receiver (Examiner note: as noted above, encryption of random messages is met by application of Smart Terminator Modules (STM) 18, 20, 22, 24, 26, 28) (Graber, in Para [0094] discloses “A Smart Terminator Module (STM) 18, 20, 22, 24, 26, 28 is a component of the Diamond Lock-SEAS encryption solution. The use of an STM 18, 20, 22, 24, 26, 28 provides network encryption methods, 200, 300 and 400 and processes unavailable to existing network devices” Graber, in Para [0097] discloses “Random number generation is hardcoded into STM 18, 20, 22, 24, 26, 28 processors providing random keys required to create 'unbreakable' high bit count keys.).

Regarding claim 7 Graber teaches: The computer system of claim 6, wherein the sender obtains the obscured message using the plurality of random numbers by performing acts comprising: creating, by a sender, N-1 messages using N-1 random numbers, wherein N is a positive integer greater than 1 (Graber, in Para [0141] discloses “Root Key: A set of data of arbitrary length which is used as a symmetric key to encrypt plaintext.” Graber, in Para [0233] discloses “All the receiver needs is the Root Key and the Cypher Text. The Cypher Text contains the unique salt which is encrypted. Because the salt was generated randomly, it is impossible to derive the Mature Key, let alone the Root Key, from analysis of multiple messages containing the same plaintext message.”) and  14Attorney Ref.: 186008.00003 creating, by the sender, the N-th message using the original message and the N-1 random numbers, wherein N is negotiated between the sender and receiver before obscuring the message (Examiner note: adjustment, i.e. negotiation of the message numbers to be obscured using random numbers  is met by application of the Pi Cypher method comprising random quality of Pi) (Graber, in Para [0160] discloses “Pi Cypher: An encryption method to obscure a plain text message using the random qualities of Pi.” Graber, in Para [0169] discloses “The salt is dynamic and never stored. Contrary to common practice, each message under the Pi Cypher methodology, fresh salt is used once and never used again.” Graber, in Para [0123] discloses “The present invention provides a novel, as yet undiscovered solution, innovation or improvement: The salt is the padding. Take the padding length as the number of characters to fill the desired length of the encrypted message” Graber, in Para [0122] discloses “Random "salt" is used to alter a symmetric key deterministically. Random "padding" is also be added to the message. In this way, the same message encrypted with the same key appears differently every time.” Graber, in Para [0195] discloses “Add encoded length of message to the data set”).

Regarding claim 8 Graber teaches: The computer system of claim 7, wherein the sender creates the Nth message using the original message and the N-1 random numbers by performing acts comprising: obtaining the obscured message by using a reversible function on the original message and the plurality of random numbers (Examiner note: as noted above, encryption of original message using random numbers is met by applying the Pi Cipher method comprising random quality of Pi) (Graber, in Para [0233] discloses “All the receiver needs is the Root Key and the Cypher Text. The Cypher Text contains the unique salt which is encrypted. Because the salt was generated randomly, it is impossible to derive the Mature Key, let alone the Root Key, from analysis of multiple messages containing the same plaintext message.” Graber, in Para [0223] discloses “That new Mature Key value from the Pi Array is XOR with the next indexed byte of the plaintext salt creating the cypher text byte-by-byte.” Graber, in Para [0160] discloses “Pi Cypher: An encryption method to obscure a plain text message using the random qualities of Pi.”).

Regarding claim 12 Graber teaches: The computer system of claim 6, wherein the receiver is configured to decrypt each of the N messages by using a corresponding secret key using a unique implementation of the symmetric cipher (Graber, in Para [0153] discloses “Verification: A method of assuring the cypher text has been transferred to the receiver unaltered.” Graber, in Para [0120] discloses “When a device receives and correctly decrypts the string of random numbers and use the decrypted string as a key to encrypt a response, the two have just shared a private key, which is used for continued secure communication.” Graber, in Para [0108] discloses “Decrypting that key reveals the new key to only those who currently have the current key.” Graber, in Para [0121] discloses “Unique Method of Streaming Symmetric Encryption with Salt and Padding”).

Regarding claim 13 Graber teaches: A method for using an asymmetric cipher, comprising: (Graber, in Para [0110] discloses “In the present invention there are two keys (Data and Refresh) instead of just one, this makes the first key set, which can be passed either by the Handshake method above or by some asymmetric encryption such as RSA or Diffie-Hellman.”) creating, by a sender, N-1 messages using N-1 random numbers, wherein N is a positive integer greater than 1; and creating, by the sender, the Nth message using the original message and the N-1 random numbers (Graber, in Para [0233] discloses “All the receiver needs is the Root Key and the Cypher Text. The Cypher Text contains the unique salt which is encrypted. Because the salt was generated randomly, it is impossible to derive the Mature Key, let alone the Root Key, from analysis of multiple messages containing the same plaintext message.”); and obtaining N encrypted messages by encrypting each of the N messages using an independent public key issued by a receiver, and on one of the sender's unique implementations of the asymmetric cipher (Graber, in Para [0241] discloses “In the present invention there are two keys instead of just one, this makes the first key set, which can be passed either by the Handshake method above or by some asymmetric encryption such as RSA or Diffie-Hellman.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 5, 9 – 11, 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graber et al. (US 2018/0332010) (hereafter Graber) and in view of Verzun et al. (US 2018/0359811) (hereafter Verzun).

Regarding claim 1 Graber teaches: A communication method using a symmetric cipher, comprising: creating, by a sender, at least one random message using at least one random number (Examiner note: symmetric cipher is met by the Symmetric Encryption Asymmetric Solution (SEAS) terminator module; random number is met by the random padding length taken as a number; creation of a random message is met by the random padding method of Graber generating a random message) (Graber, in Para [0121] discloses “Unique Method of Streaming Symmetric Encryption with Salt and Padding” Graber, in Para [0044] discloses “networked hardware 10 is physically and virtually locked with a Diamond Lock Symmetric Encryption Asymmetric Solution (SEAS) terminator module” Graber, in Para [0122] discloses “Random "padding" is also be added to the message. In this way, the same message encrypted with the same key appears differently every time.” Graber, in Para [0123] discloses “The salt is the padding. Take the padding length as the number of characters to fill the desired length of the encrypted message. The system then generates a random string of characters of that length minus one. It replaces all occurrences of a designated demark character from the string and appends the demark character at the end. Further appending the message to the string.”) obtaining, by the sender, an obscured message by taking bit-wise Exclusive-OR (XOR) operations on an original message and the at least one random message (Examiner note: encryption of obscured messages is met by applying the Pi Cipher method; XOR operation on an original message is met by the Pi Cipher method incorporating XOR operation on a plaintext message, i.e. on an original message; as noted above, a creation of a random message is met by the random padding method of Graber generating a random message) (Graber, in Para [0160] discloses “Pi Cypher: An encryption method to obscure a plain text message using the random qualities of Pi.” Graber, in Para [0223] discloses “That new Mature Key value from the Pi Array is XOR with the next indexed byte of the plaintext salt creating the cypher text byte-by-byte.” Graber, in Para [0229] discloses “That new Mature Key value from the Pi Array is XOR with the next indexed byte of the data”) obtaining, by the sender, at least one encrypted random message by encrypting the at least one random message using at least one first secret key (Examiner note: encryption of random messages is met by application of Smart Terminator Modules (STM) 18, 20, 22, 24, 26, 28) (Graber, in Para [0094] discloses “A Smart Terminator Module (STM) 18, 20, 22, 24, 26, 28 is a component of the Diamond Lock-SEAS encryption solution. The use of an STM 18, 20, 22, 24, 26, 28 provides network encryption methods, 200, 300 and 400 and processes unavailable to existing network devices” Graber, in Para [0097] discloses “Random number generation is hardcoded into STM 18, 20, 22, 24, 26, 28 processors providing random keys required to create 'unbreakable' high bit count keys.) and using at least one first (Examiner note: key independency is met by the key hopping encryption method) (Graber, in Para [0098] discloses “Key 'hopping' (changing high bit count keys at irregular intervals-see method 200) significantly improves resistance to key” Graber, in Para [0069] discloses “The key hopping can have ANY timed hopping interval.” Graber, in Para [0110] discloses “At which point the two new keys are generated randomly forming the second key set, which is encrypted using the second key (Refresh) of the first key set.”)
Graber fails to explicitly teach: obtaining, by the sender, an encrypted obscured message by encrypting the obscured message by using a second secret key on a second implementation of the symmetric cipher, wherein each of the at least one first secret key and the second secret key are independent from each other and wherein each of the at least one first implementation is different from the second implementation such that the at least one first implementation and the second implementation have different resistances to the same side channel attacks; and sending, by the sender, the at least one encrypted random message and the encrypted obscured message to the receiver.
Verzun from the analogous technical field teaches: obtaining, by the sender, an encrypted obscured message by encrypting the obscured message by using a second secret key on a second implementation of the symmetric cipher, wherein each of the at least one first secret key and the second secret key are independent from each other (Examiner note: using a second key on a second implementation of symmetric encoding for an encrypted obscured message, i.e. for an obscured original plain-text message, is met by implementation of a number, i.e. first, second, etc., of concealment techniques comprising security nested method, in addition to the  Secure Dynamic Communication Network and Protocol (SDNP)) (Verzun, in Para. [0632] discloses “The content of this packet may employ any number of concealment techniques to obscure its content such as encryption, scrambling, and possibly containing junk data.” Verzun, in Para. [0634] discloses “Encryption keys may be symmetric keys, where both the sender and the recipient hold the key, or public keys” Verzun, in Para. [0193] discloses “The exchange of seeds and keys directly between client devices is in addition to the SDNP network's own dynamic scrambling and encrypting, and it thus represents an added level of security called nested security”) and wherein each of the at least one first implementation is different from the second implementation such that the at least one first implementation and the second implementation have different resistances to the same side channel attacks (Examiner note: different implementation of encryption is met by applying security nested method) (Verzun, in Para. [0579] discloses “second plaintext data segment lB is encrypted into second ciphertext data segment comprising a long string of characters shown for illustrative purposes starting with *^.”) (Verzun, in Para. [0643] discloses “In general these fields are not employed except in nested security protocols, e.g. where an encrypted data field is then scrambled or encrypted a second time. Care must be taken when employing nested security methods to perform the recovery of data in precisely the reverse order of the data packet's preparation”) and sending, by the sender, the at least one encrypted random message and the encrypted obscured message to the receiver (Verzun, in Para. [0647] discloses “A similar process is employed when the SDNP gateway receives a data packet from the cloud (including another gateway) and sends the data packet to a client device”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graber, in view of the teaching of Verzun which discloses implementation of encryption module with enhanced attack protection due to the nested security protocol in order to higher security resistance in the system (Verzun, [0193, 0579, 0643, 0647]).

Regarding claim 2 Graber teaches: The method of claim 1, further comprising: receiving, by the receiver, the at least one encrypted random message and the encrypted obscured message from the sender (Graber, in Para [0153] discloses “Verification: A method of assuring the cypher text has been transferred to the receiver unaltered.”) obtaining, by the receiver, decrypted messages by decrypting each of the at least one encrypted random message and the encrypted obscured message with a corresponding secret key using a unique implementation of the symmetric cipher (Graber, in Para [0120] discloses “When a device receives and correctly decrypts the string of random numbers and use the decrypted string as a key to encrypt a response, the two have just shared a private key, which is used for continued secure communication.” Graber, in Para [0108] discloses “Decrypting that key reveals the new key to only those who currently have the current key.”) and  13Attorney Ref.: 186008.00003 recovering the original message by taking Exclusive-OR (XOR) operations on all decrypted messages (Graber, in Para [0223] discloses “That new Mature Key value from the Pi Array is XOR with the next indexed byte of the plaintext salt creating the cypher text byte-by-byte.”).

Regarding claim 3 Graber teaches: The method of claim 1, further comprising: negotiating a total number of the at least one random message between the sender and the receiver (Examiner note: negotiation of the message size is met by the deterministic character of the message length choice) (Graber, in Para [0123] discloses “The present invention provides a novel, as yet undiscovered solution, innovation or improvement: The salt is the padding. Take the padding length as the number of characters to fill the desired length of the encrypted message” Graber, in Para [0122] discloses “Random "salt" is used to alter a symmetric key deterministically. Random "padding" is also be added to the message. In this way, the same message encrypted with the same key appears differently every time. Graber, in Para [0195] discloses “Add encoded length of message to the data set”).

Regarding claim 4 Graber teaches: The method of claim 3, further comprising: adjusting the total number of the at least one random message according to a preset rule between the sender and the receiver (Examiner note: total number of message adjustment is met by the variable character of message length) (Graber, in Para [0123] discloses “The salt is the padding. Take the padding length as the number of characters to fill the desired length of the encrypted message. The system then generates a random string of characters of that length minus one. It replaces all occurrences of a designated demark character from the string and appends the demark character at the end.”)

Regarding claim 5 Graber teaches: The method of claim 1, further comprising: selecting different sets of implementations on at least one of the sender or the receiver (Examiner note: different sets of implementations are met by combining changes by software-hardware implementations) (Graber, in Para [0251] discloses “The present invention may consist of a software implementation within the network members, or by a combination of hardware changes within the network members and software.”).

Regarding claim 9 Graber fails to explicitly teach: The computer system of claim 6, wherein N is selected by the receiver and the sender based on a frame index.
Verzun from the analogous technical field teaches: The computer system of claim 6, wherein N is selected by the receiver and the sender based on a frame index (Examiner note: combining/selecting N and the frame, i.e. frame index is met by a generation of appropriate data layer) (Verzun, in Para. [0074] discloses “Layer 2, the data link layer, comprising bits arranged as frames, defines the rules and means by which bit streams delivered from PHY Layer 1 are converted into interpretable data”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graber, in view of the teaching of Verzun which discloses generation of data layers comprising frame, i.e. frame indexes in order to improve data flow control in the system (Verzun, [0074]).   

Regarding claim 10 Graber teaches: The computer system of claim 7, [wherein N is a number of messages that comprises the N-1 messages and the Mh message and is selected and adjusted based on a first location of the receiver and a second location of the sender,] 
wherein the N-1 messages are created randomly using random numbers and the Nth message comprises the original message to be transmitted. (Examiner note: Creation of the random message(s) using random number(s) is met by the random string of characters of Graber generated using a random number obtained from the random padding length) (Graber in Para. [0122] discloses “Random "salt" is used to alter a symmetric key deterministically. Random "padding" is also be added to the message. In this way, the same message encrypted with the same key appears differently every time.” Graber in Para. [0123] discloses “The salt is the padding. Take the padding length as the number of characters to fill the desired length of the encrypted message. The system then generates a random string of characters of that length minus one. It replaces all occurrences of a designated demark character from the string and appends the demark character at the end.”)
Graber fails to explicitly teach: wherein N is a number of messages that comprises the N-1 messages and the Mh message and is selected and adjusted based on a first location of the receiver and a second location of the sender
Verzun from the analogous technical field teaches: wherein N is a number of messages that comprises the N-1 messages and the Mh message and is selected and adjusted based on a first location of the receiver and a second location of the sender (Examiner note: Adjustment of a number of messages based on sender/receiver locations is met by a location based adjustment of the communication protocol (i.e. Secure Dynamic Communication Network and Protocol (SDNP) network; variable/adjustable data encryption in SNDP is node dependent, i.e. dependent on server-receiver locations) (Verzun, in Para. [0577] discloses “SDNP encryption is necessarily dynamic, i.e. time variant, and may also be spatially variant, i.e. depending on a communication node's location in a packet-switched network or geography” Verzun, in Para. [0153] discloses “data (which is defined broadly to include text, audio, video, graphical, and all other kinds of digital information or files) is transmitted over a Secure Dynamic Communication Network and Protocol (SDNP) network” Verzun, in Para. [0158] discloses “a data packet that passes through an SDNP cloud is scrambled or encrypted, or it is subjected to either or both of these operations in combination with splitting.” Verzun, in Para. [0930] discloses “the SDNP cloud routing instructions establish packet routing from the caller's gateway throughout the SDNP cloud to two or more other SDNP gateways located nearest the SDNP clients being called” Verzun, in Para. [0931] discloses “the other SDNP clients may be located in different geographic regions and may be within separate security zones” Verzun, in Para. [1126] discloses “Given the foregoing, the only impact SS7 vulnerability has on SDNP communication is in revealing a caller's location.” Verzun, in Para. [0562] discloses “the state itself may be transmitted to the sender or recipient, the state may be used by a hidden number generator located in the sender or recipient to generate a hidden number, where the hidden number is used to select a scrambling/unscrambling algorithm.” Verzun, in Para. [0690] discloses “mechanisms adjusting the SDNP network's security and privacy settings to accommodate the local law governing Last Mile communication for each nation are disclosed.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graber, in view of the teaching of Verzun which discloses communication adjustment based on sender/receiver locality and location dependent dynamic data encryption in order to improve efficiency of the encryption in the system (Verzun, [0153, 0158, 0562, 0577, 0690, 0930, 0931, 1136]).

Regarding claim 11 Graber fails to explicitly teach: The computer system of claim 6, wherein encrypting each of the N messages to be encrypted by an independent secret key comprise: outputting x_i, by encrypting each of N-1 random numbers (r) using SK_i, on the sender's ith implementation of the symmetric cipher, wherein i is greater than or equal to 1 and less than N; and outputting x_N encrypting M+r_1+r_2...r_N-1 using SK_N on the sender's N-h implementation of the symmetric cipher.
Verzun from the analogous technical field teaches: The computer system of claim 6, wherein encrypting each of the N messages to be encrypted by an independent secret key comprise: 
outputting x_i, by encrypting each of N-1 random numbers (r) using SK_i, on the sender's ith implementation of the symmetric cipher, wherein i is greater than or equal to 1 and less than N (Examiner note: outputting selected data from the initial array, i.e. on the sender is met by a controlled permutations, i.e. data selection by scrambling and forming the output 936) (Verzun, in Para. [0555] discloses “data segments IA and IC are swapped while 1B remains in the center of the triplet, data segments ID and IF are swapped while IE remains in the center of the triplet, and so on, to produce scrambled data packet output 936”); and outputting x_N encrypting M+r_1+r_2...r_N-1 using SK_N on the sender's N-th implementation of the symmetric cipher (Examiner note: outputting selected data from the array linked to the N-th implementation of encoding on the sender is met by a controlled permutations, i.e. data selection by scrambling and forming the output 938) (Verzun, in Para. [0556] discloses “In mod-m mirroring, the mth data segment of input data packet 932 is swapped with the first, i.e. the 0th data segment; the 0th data segment is swapped with the mth element; and similarly the nth element is swapped with the (m-n)th data segment to produce scrambled output data packet 938.” Verzun, in Para. [0981] discloses “Using symmetric key encryption, the SDNP client node C_1,1 generates a split key, one for encryption and its complement for decryption”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graber, in view of the teaching of Verzun which discloses outputs based on controlled selection of data permutations, i.e. scrambling in order to improve efficiency of the encryption in the system (Verzun, [0555, 0556, 0981]).

Regarding claim 14 Graber fails to explicitly teach: The method of claim 13, further comprising: sending the N encrypted messages to the receiver.
Verzun from the analogous technical field teaches: The method of claim 13, further comprising: sending the N encrypted messages to the receiver (Verzun, in Para. [0632] discloses “The content of this packet may employ any number of concealment techniques to obscure its content such as encryption, scrambling, and possibly containing junk data.” Verzun, in Para. [0647] discloses “A similar process is employed when the SDNP gateway receives a data packet from the cloud (including another gateway) and sends the data packet to a client device”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graber, in view of the teaching of Verzun which discloses sending the encrypted data to the client devices in order to improve communication in the system (Verzun, [0632, 0647]).

Regarding claim 15 Graber fails to explicitly teach: The method of claim 14, further comprising: receiving the N encrypted messages at the receiver; and obtaining N decrypted messages by decrypting each of the N encrypted messages using a private key corresponding to the public key used in the encryption process, and on one of the receiver's unique implementations of the asymmetric cipher.
Verzun from the analogous technical field teaches: The method of claim 14, further comprising: receiving the N encrypted messages at the receiver (Verzun, in Para. [0169] discloses “When a media node receives a packet that has been scrambled, in dynamic embodiments it also receives a "seed" that is used to indicate to the receiving node what algorithm is to be used in unscrambling the packet”); and obtaining N decrypted messages by decrypting each of the N encrypted messages using (Verzun, in Para. [0174] discloses “In the case of asymmetric key encryption, the media node requesting information, i.e. the receiving node first sends an encryption key to the node containing the data packet to be sent. The sending media node then encrypts the data in accordance with that encryption key. Only the receiving media node generating the encryption key holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Graber, in view of the teaching of Verzun which discloses receiving and decryption messages by the asymmetric decryption method in order to higher communication security in the system (Verzun, [0169, 0174]).

Regarding claim 16, claim 16 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 8 dependent on claim 7. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 9 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 10 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 10 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 11 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 11 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 14 discloses a method that is substantially equivalent to the system of claim 12 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 12 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE

TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/V.I.G./Examiner, Art Unit 2431    

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431